524 S.E.2d 758 (1999)
240 Ga. App. 684
WRIGHT
v.
BARNES.
No. A99A0836.
Court of Appeals of Georgia.
November 4, 1999.
Dozier, Lee, Graham & Sikes, Lester Z. Dozier, Jr., Macon, James V. Pleasants, Brunswick, for appellant.
Whelchel, Brown, Readdick & Bumgartner, Brenda K. Flexer, Brunswick, for appellee.
ANDREWS, Presiding Judge.
Melanie Wright appeals from the denial of her motion for new trial after a jury awarded her zero damages on her claims for medical expenses and pain and suffering following an automobile accident. Among her enumerations of error is the claim that the trial court erred in entering an order denying her motion for new trial without holding a hearing on that motion. The record shows that Wright filed a timely motion for new trial on August 28, 1994. There is a rule nisi setting the motion down for hearing on October 22, 1998. On October 13, 1998, before holding the hearing, the trial court denied the motion for new trial.
Our case law holds that a movant on a motion for new trial is entitled to a hearing on that motion. Gantt v. Sweatman, 162 Ga.App. 738, 293 S.E.2d 359 (1982), citing Foster v. State, 230 Ga. 870, 199 S.E.2d 790 (1973) and Shockley v. State, 230 Ga. 869, 199 S.E.2d 791 (1973). Because there is nothing in the record showing that Wright waived or abandoned her right to a hearing, she was entitled to have the motion heard before the trial court ruled on it. See Peyton v. Peyton, 236 Ga. 119, 223 S.E.2d 96 (1976). Therefore, we are remanding this case to the trial court for a hearing on Wright's motion for new trial.
In light of our holding above, we do not address the remaining enumerations of error.
*759 Judgment reversed and case remanded with direction.
McMURRAY, P.J., and RUFFIN, J., concur.